52 Mich. App. 470 (1974)
217 N.W.2d 405
CARTER
v.
KELSEY-HAYES COMPANY
Docket No. 17417.
Michigan Court of Appeals.
Decided March 29, 1974.
Kozlow, Jasmer & Woll, P.C. (by John L. Crowley), for plaintiff.
Lacey & Jones (by Hayim I. Gross), for defendant.
*471 Before: V.J. BRENNAN, P.J., and McGREGOR and T.M. BURNS, JJ.
PER CURIAM.
Plaintiff was granted workmen's compensation benefits following a hearing before a referee in July, 1967. After a lengthy appeal process culminating in the decision of the Michigan Supreme Court, Carter v Kelsey-Hayes Company, 386 Mich 610; 194 NW2d 326 (1972), the defendant paid plaintiff approximately $22,000, representing payments which had accrued during the pendency of the appeal.
Within six months of this payment, the defendant discovered that reductions authorized by MCLA 418.357; MSA 17.237(357) had not been computed, and petitioned for reimbursement of this overpayment. The referee ruled that the statute prohibited recovery of the overpayment for the period more than one year prior to the date of the defendant's claim. The Workmen's Compensation Appeal Board modified the referee's decision and allowed recovery of the total overpayment. Plaintiff was granted leave to appeal to this Court on September 10, 1973.
The limitation provisions of MCLA 418.833; MSA 17.237(833) do not bar recovery of the entire amount by which the plaintiff was overpaid. That statute is not literally applicable to the facts of this case, and its operation was tolled during the pendency of the original appeal. White v Michigan Consolidated Gas Co, 352 Mich 201, 212; 89 NW2d 439 (1958). See also Samels v Goodyear Tire & Rubber Co, 323 Mich 251, 256-259; 35 NW2d 265 (1948).
The order of the Workmen's Compensation Appeal Board is affirmed.